Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 1 of 15 PageID: 1455




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 SURENDER MALHAN, for himself
 and as parent of E.M. and V.M.,            Hon. Claire C. Cecchi, U.S.D.J.
                                            Hon. Mark Falk, U.S.M.J.
                            Plaintiff,
          v.
                                            Civil Action No.
 REX W. TILLERSON, et al                    2:16-cv-08495

 Defendants.______________                  FILED ELECTRONICALLY

       Plaintiff’s Memo of Law in Opposition to Motion to Seal

       Please accept this informal Memo in place of a more formal brief.

                                 Preliminary Statement

       Plaintiffs’ request “an Order: (1) sealing Plaintiffs' filing in opposition to

 Defendants' Motion to Quash Plaintiffs' subpoena … and (2) prohibiting Plaintiffs

 from including the home address of any judge or former judge in any public

 filing.” As to number one, Plaintiffs support the right of the public to access court

 information and this issue of Defendants trying to conceal their retaliation against

 Malhan is a matter of public interest, and the facts surrounding the State’s to quash

 (including the fact that Judge Katz’s residence is information available in the

 public domain) is also a matter of public interest. That said, whether the

 opposition is sealed or not has little impact on Plaintiffs as such.

       The second demand “(2) prohibiting Plaintiffs from including the home

 address of any judge or former judge in any public filing” is ludicrously large and

                                            1
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 2 of 15 PageID: 1456




 in fact appears to be an unconstitutional “prior restraint.” Plaintiffs cite no case

 where any court has ordered such a prior restraint. Plaintiffs do not even have any

 argument to support this, they merely assert in passing on the bottom of page 12

 that this should be the case. Obviously, in advance there is no way to know what

 fact may be necessary to include in future filing, but to show how ludicrous this

 proposal is it would be prohibited to mention in a public filing that Chief Justice

 John Marshall once resided at 818 East Marshall Street in Richmond, now a

 National Historic Landmark; or that Chief Justice John Jay once resided at 400 Jay

 St., Katonah, NY (a State Historic Site).

       Finally, Defendants’ filing contains numerous false assertions that Plaintiffs

 need to contest.

                                        FACTS

       Plaintiff’s Memo contains a variety of false allegations and insinuations that

 need to be corrected. Here are the true facts all of which can be established beyond

 dispute by admissions made by the Attorney General and his agents, are subject to

 judicial notice. Some of what follows was explained in ECF # 99 but as

 Defendants have filed a formal motion it is appropriate to provide a more formal

 response.

       The instant suit was filed in November 2016. ECF # 1. Malhan raised

 several related issues but the gravamen of the complaint was that New Jersey was


                                             2
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 3 of 15 PageID: 1457




 seizing his property, taking away his passport and threatening to put him in jail for

 an alleged debt he did not owe and has never been permitted to contest. See Gen

 ECF # 1.

       In December 2016 Malhan served the Attorney General of New Jersey (ECF

 #3) and on December 22, 2016 asked that the AG Office either accept service or

 waive service for other State Agencies or Agency heads. See Ex 1 attached to

 Clark Cert (“I was hoping once AG was served you could accept or waive service

 on behalf of other state defendants.”) Deputy Attorney General Francesco

 Ferrantelli Jr. emailed Clark:

              Waiving service for the other defendants shouldn’t be a problem. I’m
              representing all of the state defendants and I wouldn’t make your
              office incur those costs unnecessarily. I just don’t want to waive the
              other defendants until I have the AG summons, because the AG
              summons is what will determine the answer due date. I would have
              waived for all defendants, including the AG, but due to the
              bureaucratic machinations here the case didn’t hit my desk until
              around the same time you emailed me to tell me you mailed out the
              summons.

 Ex 1 (this is admissible as a party admission).

       However, Mr. Ferrantelli later emailed Clark:

              Our office unfortunately can’t accept service on behalf of the other
              defendants, you need to serve them individually because you named
              individual officials. I checked with my boss and that’s our policy.
              And since we can’t accept it for them, we can’t waive it either. I’m
              sorry about that. I know I said earlier that I would try to do this, and
              I did, but I was overruled.

 Ex 1 (this is admissible as a party admission).

                                           3
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 4 of 15 PageID: 1458




        Needless to say, Mr. Ferrantelli was apparently trying to do the descent

 thing and not “make your office incur those costs unnecessarily” but his boss

 would not permit it—they preferred to continue their “bureaucratic machinations.”

       The Complaint was dismissed but appealed then remanded and came back to

 the district court. Malhan amended his complaint (this was the second amended

 complaint as Malhan amended in December 2016 (ECF # 5)) on December 20,

 2019 after remand. ECF # 62. The Amended Complaint added a number of new

 defendants in light of recent events and the Third Circuit Decision, including a

 count for retaliation against New Jersey officials. ECF # 62. One of the new

 defendants was Judge Katz. See ECF # 69, summons issued for new defendants

 David Katz, Donald Kessler and Larry Ashbridge.

       Clark tried again to get the Attorney General to accept service or sign a

 waiver of service for new Defendants who would clearly be represented by the AG

 emailing Deputy AG in January 2020:

              To Patrick Jhoo <patrick.jhoo@law.njoag.gov> • Christopher Riggs
              <christopher.riggs@law.njoag.gov>
              On January 15, 2020 at 4:43 PM Paul Clark
              <pclark@pclarklegal.com> wrote:
              Please let me know if AG can accept service/waiver of service for
              new Defendants.
              Summons and Waiver forms are attached.

 A true and correct copy of this email chain is attached as Exh 2.




                                           4
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 5 of 15 PageID: 1459




         There was no response for some time. In the meantime there was an

 important Order from this Court per Judge Wigenton in another related case, 2:18-

 cv-02597-SDW-LDW, ECF # 72 this court sua sponte ordered on February 10,

 2020:

               Plaintiffs’ submission states that Von Pier was properly served on
               May 10, 2018 “in her official capacity as assistant director of DCPP”
               … It is not clear, however, that the affidavit of service docketed at
               D.E. 13, is sufficient under Federal Rule of Civil Procedure 4. Rule 4
               permits service of the summons and complaint by delivery: (1) “to the
               individual personally;” (2) to an individual’s “dwelling or
               usual place of abode;” or (3) “to an agent authorized by appointment
               or by law to receive service of process.” Fed. R. Civ. Pro. 4(e)(2). The
               affidavit filed in this matter indicates only that the summons and
               complaint were left with “Kurt Chew (?)” at “DCP&P Office on 7th
               Floor” on May 10, 2018. (D.E. 13.) There is no indication that Mr.
               Chew was authorized to accept service for Von Pier, therefore,
               service was not proper.

 A copy of the Order is attached hereto as Exh 3.

         Needless to say, Judge Wigenton could hardly have been more clear:

 personally serve all defendants.

         Following the above order, still without any response for the AG office

 about service, Malhan’s counsel contacted the office of Probation and head of one

 of its divisions Defendant Larry Ashbridge. Mr. Ashbridge’s office told Clark that

 they would accept service at any local probation office located in a county

 courthouse. ECF # 72. On February 26, 2020 Malhan successfully served

 Probation/Larry Ashbridge at the Hudson County Courthouse, and on February 27


                                            5
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 6 of 15 PageID: 1460




 Malhan filed with the court “Summons Returned Executed.” ECF # 72. In fact,

 Clark himself served the summons and complaint in order to reduce costs for

 Malhan. ECF # 72. (Clark represents Malhan pro bono but Malhan is responsible

 for expenses and he has already been financially destroyed by New Jersey. Clark

 Cert.

         Malhan was trying to arrange for service of Judge Katz and Judge Kessler

 then suddenly on March 12, 2020, two weeks after serving Ashbridge and two

 months after requesting that DAG accept service or sign a waiver of service Clark

 received the following email (a true copy is attached as Exh 4, quote is on page 3):

               On March 12, 2020 at 9:16 AM Robert McGuire <
               Robert.McGuire@law.njoag.gov> wrote:
               Good morning, Paul. Thanks for your reply. I am told that only one
               summons/complaint was dropped off at Probation’s office, with Mr.
               Ashbridge’s
               name on the summons, and it was assumed that the service was meant
               for him. To
               eliminate any confusion, I will agree to sign a waiver of service for
               Probation, also, as well as for Judges Katz and Kessler and Attorney
               General Grewal, if you can send those to me at your earliest
               convenience.

 Ex 4 (this is admissible as a party admission).

         The end result was that new defendants were able to obtain four months to

 respond to complaint. The Defendant’s instant filing states: “Malhan and his

 counsel had looked to the Attorney General’s Office on all prior occasions when

 serving Judge Katz in these federal actions, as set forth in the letter as attached as


                                            6
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 7 of 15 PageID: 1461




 Exhibit A to the McGuire Decl.[.]” As the above shows, Malhan “looked to” the

 AG Office and only got a run around.

         As Deputy AG Ferrantelli wrote in 2016:

               Our office unfortunately can’t accept service on behalf of the other
               defendants, you need to serve them individually because you named
               individual officials. I checked with my boss and that’s our policy.
               And since we can’t accept it for them, we can’t waive it either.

 Ex 1.

         In 2020 the GA finally did agree to waive service. With respect to the

 instant motion Defedant’s brief asserts that in three other cases 18-cv-963; 18-cv-

 2597; and 18-cv-16404): “In all of those cases, DAG McGuire agreed to accept

 service or to waive service of process so that Judge Katz did not have to be served

 personally.” ECF 102-1 at 7-8 (emphasis added).

         In fact, Case 18-cv-963 filed as Argen v. Kessler, Judge Katz took over for

 Judge Kessler and the Court ruled that Judge Katz stood in the shoes of Judge

 Kessler so there was actually no summons ever issued to Judge Katz. 18-cv-963 -

 ECF # 37. Moreover, in that case the AG certainly did not accept service of the

 complaint and summons but agreed to waive service (with the accompanying 60-

 day deadline). 2:18-cv-00963-KM-JBC ECF # 12 (WAIVER OF SERVICE

 Returned Executed by PAUL ARGEN, SURENDER MALHAN. DONALD

 KESSLER waiver sent on 2/2/2018, answer due 4/3/2018. Furthermore, it must be

 noted that in May 2019 the Court per Judge McNulty denied Defendant’s Second

                                           7
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 8 of 15 PageID: 1462




 motion to dismiss. (18-cv-963 - ECF # 37) but defendant still refused to answer

 the complaint. On May 25, 2019 Mahlan had to file for default. 18-cv-963 - ECF

 # 40. The court ordered a conference. ECF # 42. The on June 11, 2019 the Court

 ordered (18-cv-963 - ECF # 48):

               ORDER that Judge Katz is hereby named as the defendant in this case
               and the matter will be captioned as "Paul Argen and Surender Malhan
               v. David Katz" Judge Katz will file a responsive pleading to the
               Amended Complaint by 6/24/2019; plaintiff's motion for entry of
               default [40] is Withdrawn. Signed by Magistrate Judge James B.
               Clark on 6/11/2019. (sm)

         As can be seen there was no summons or need for service, because the Court

 had to order Judge Katz to Answer. This delay in Answering is part of a consistent

 pattern of delay by the State Defendants.

         Defendants also claim: “DAG McGuire agreed to accept service or to waive

 service of process” in 18-cv-2597. ECF 102-1 at 7-8 (emphasis added). Case 18-

 cv-2597 was filed 2/23/18 ECF # 1. On March 29, 2018 DAG McGuire emailed

 Clark

               On March 29, 2018 at 4:14 PM Robert McGuire
               <Robert.McGuire@law.njoag.gov> wrote:

               Good afternoon, Paul. I have been assigned to handle the Family
               Civil Liberties Union matter on behalf of the Attorney General and
               Judges Katz, Kessler and Wilson. The judges are all agreeable to my
               executing a waiver of service of the summons, which would make
               their responsive pleadings due May 7, 2018, I believe. May I ask the
               courtesy of your agreement to execute a consent order extending


                                             8
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 9 of 15 PageID: 1463




              Attorney General’s time to plead from the current deadline (April 16)
              through that date also? Thanks. Have a good weekend. – Rob
 Ex 5 (this is admissible as a party admission).

       A consent order was entered and no waiver was ever filed. 18-cv-2597, ECF

 # 6. 3/29/18 ECF # 6. Again DAG did not agree to accept service of summons

 or complaint but agreed to the functional equivalent of a waiver of service, but

 which gave them more time to respond (until May 7, 2.5 months after the

 Complaint was filed). In fact, DAG requested and was permitted until June 28,

 2018 to respond to the complaint.

       Finally Defendants also claim: “DAG McGuire agreed to accept service or

 to waive service of process” in 18-cv-16404. Yet again the record in the case tells

 a different story. 18-cv-16404 ECF # 4 states:

              WAIVER OF SERVICE Returned Executed by SURENDER
              MALHAN. DAVID KATZ waiver sent on 12/5/2018, answer due
              2/4/2019. (CLARK, PAUL)

       Plainly, DAG never agreed to “accept service” of Summons and complaint

 in any of the cases Defendants claim in their brief—or indeed in any other case we

 know about. In fact, this appears to be a pattern in other cases.

       John Bosco Mutarambirwa has filed suit against various officials of state of

 New Jersey (2:20-cv-06155-CCC-MF) and although he is pro se he contacted

 Clark because Clark has represented other people in similar suits (Clark is also

 representing him in an Appeal to the NJ Appellate Division). Mr. Mutarambirwa

                                           9
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 10 of 15 PageID: 1464




  named Judge Spencer as a Defendant in his suit and attempted to get the AG to

  accept service for Judge Spencer. The AG however emailed him back:

               Mr. Mutarambirwa,
               We cannot accept on behalf of Louise Spencer as indicated in your
               attached summons. We do not accept for individuals you will need to
               serve her directly.

  Ex 6 (this is admissible as a party admission).

        Moreover, on June 3, 2020 Judge Spencer’s Law Clerk Ibn Alston emailed

  various counsel stating: “Can the Court please be sent a copy of the filing of the

  suit.” Exh 7. A copy of the complaint was then provided to Judge Spencer and

  Mr. Mutarambirwa regarded this as consent to accept service by email by Judge

  Spencer and filed a certification of service. 2:20-cv-06155 ECF # 10.

  Remarkably, however. Judge Spencer has refused to respond to the complaint and

  Mr. Mutarambirwa has sought a default against her. 2:20-cv-06155 ECF # 26.

  Because Judge Spencer has refused to respond, we can only assume that Judge

  Spencer will almost certainly insist that when she requested a copy of the

  Complaint that she was not agreeing to accept service by email—and will insist on

  personal service.

        Furthermore, despite the AG office setting up a dedicated email address to

  accept service (NJAG.ElectronicService.CivilMatters@law.njoag.gov) (see Ex 6)

  the AG office has recently informed Mr. Mutarambirwa that even his email of

  summons and complaint to the Attorney General may not be effective service, and

                                           10
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 11 of 15 PageID: 1465




  has demanded that they be permitted to waive service and get another 60 days,

  despite the AG having been served way back in June. Exh 8. 1

            This appears to be a common delaying tactic of the AG office, the day after

  Judge Katz was personally served a new complaint and summons DAG McGuire

  wrote

                     Please be advised that I have been assigned to represent Judge Katz,
                     Attorney General Grewal and Governor Murphy with respect to this
                     matter, which you had already emailed me concerning. As an
                     accommodation, I will agree to execute a waiver of the service of
                     summonses on behalf of my clients, and I would remind you that any
                     communications or service of documents related to this matter should
                     be directed to me, and not to my clients. Please provide the necessary
                     waiver forms so that I can execute and return them. Thank you.

  Ex 9.

            Note that Mr. McGuire did not offer to accept service he merely “agreed” to

  “execute a waiver of the service.” A Waiver of Service would have given him

  another 60 days to respond to the complaint. Mr. McGuire did not agree to accept

  “service of the summons” and has never agreed to accept service with the

  corresponding 21-day time frame.

            Needless to say, the above history makes clear that DAG McGuire has never

  agreed to accept service of a complaint and summons—at best DAG agreed to sign

  a waiver and that often after much hemming and delay. Not surprisingly then,

  Malhan’s counsel arranged for personal service. Malhan’s counsel often serves

  1
      It should be noted that Mr. Lynch appears to be struggling to deal with what his predecessor termed “bureaucratic

                                                            11
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 12 of 15 PageID: 1466




  subpoenae or summonses to save his clients money as he did in serving Ashbridge.

  ECF # 72. However, when it is anticipated that the person to be served may try to

  evade or deny service Clark uses a process server to avoid becoming a witness.

  Indeed, when the process server Mr. Caceras served Judge Katz, Clark had no

  contact whatsoever with Judge Katz. ECF # 97-1. Caceras Affd.

          Remarkably, after Judge Katz was served he, or someone associated with

  him sent three armed plain clothes officers to Malhan’s residence at past 10pm at

  night, and even appear to have tried to break into Clark’s Law Office. ECF # 97-2

  Malhan Cert. Malhan will be amending his complaint to add retaliation against

  Judge Katz, as well as illegal search and retaliation by three state police. Clark

  Cert. Filing of the Amended Complaint has been delayed by the possibility of a

  few other plaintiffs being added.

          With respect to the Gag Order Suit against Judge Katz 2:20-cv-08955, DAG

  sought an Order that Defendant could not serve a summons or complaint on a

  future defendant, but did not say the AG would accept for any future defendants.

  Plaintiff’s main concern was that because the AG refused to agree to accept service

  (or even agree to waive service), if Plaintiffs could not serve (say a successor

  judge) that would be a huge problem. The court in 2:20-cv-08955 resolve the issue

  in the Order by stating that the AG would be required to accept service for any


  machinations.”

                                            12
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 13 of 15 PageID: 1467




  future judicial defendants in that case. The decision was limited to that particular

  case and because the court order the AG to accept service this was a reasonable

  compromise to protect the rights of Malhan and the order was narrowly tailored.

  2:20-cv-08955.

                                     ARGUMENT

        There is no basis whatsoever for a prior restraint “prohibiting Plaintiffs from

  including the home address of any judge or former judge in any public filing.” Def

  Br. The draft order is only slightly narrower which reads: “Plaintiffs are hereby

  prohibited from including the home address of any present or former judge in any

  public filing submitted in the United States District Court for the District of New

  Jersey.”

        This is an absurdly broad order. As it reads it does not just apply to this

  case, and applies to any address of any “former judge.” The John Marshall House

  is a historic house museum and National Historic Landmark at 818 East Marshall

  Street in Richmond, Virginia.” Under the proposed Order Malhan would be

  prohibited from making reference to this fact in any “public filing” or perhaps any

  filing in the New Jersey District Court.

        As we noted in our earlier motion, we again ask this court to take judicial

  notice that the home address of Judge David Katz is public information. If one

  googles Judge David Katz one quickly learns that he was mayor of Livingston


                                             13
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 14 of 15 PageID: 1468




  New Jersey. https://ballotpedia.org/David_Katz_(New_Jersey) The same

  website notes that for ten years he was at Weiner & Katz. It is a simple matter to

  verify that Weiner & Katz had one office—in Livingston, New Jersey. If one

  googles <david katz livingston nj> one will find his address Again we ask the

  court to take judicial notice of this: anyone with access to the internet can track

  down David Katz in a matter of minutes. In light of this fact any restriction on

  filings containing publicly available information is farcical. Perhaps Defendants

  should seek an injunction against google!

        The further fact of the matter is that if the State were truly concerned that

  Judge Katz’s address presented a public they are one’s who through their actions

  have made his address a matter of public interest. Malhan served Defendant Judge

  Katz and the next morning filed the affidavit of service which REQUIRES the

  server to explain where he served the defendant. ECF # 97-1. That would have

  been the end of the matter but for the retaliation of New Jersey officials. It is

  preposterous to believe that someone would log onto PACER and download

  certificate of service in the hopes of discovering an address of a defendant—

  especially when anyone with access to the internet can find it is seconds without

  the need for a PACER account.

        As to future filings, at this point there is no reason to think that a future

  judge’s address would be relevant, but there is simply no way to know. That is


                                             14
Case 2:16-cv-08495-CCC-MF Document 104 Filed 10/02/20 Page 15 of 15 PageID: 1469




  why prior restraints are discouraged. Certainly any restraint beyond a specific

  address in this specific case by existing parties would be unwarranted and

  unprecedented.

                                    CONCLUSION

        The State’s motion should be denied in whole or in part.

                                        Respectfully submitted,
        Date: Oct 2, 2020               By: /s/Paul A Clark.______
                                        Paul A. Clark
                                        Counsel for Plaintiffs




                                           15
